DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 10/5/2021 are as follows: 
Claims 6-8 are newly added;
Claims 1-8 are pending;
Claim 4 is withdrawn from consideration without traverse;
Claims 1-3 and 5-8 are being examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 17-18 recite “so as to cause heat to be absorbed from outside air at the radiator”.  However, a radiator is a heat exchanger that dissipates heat to the environment.  Therefore, it is unclear how a radiator, which dissipates heat, would then also absorb heat from outside air.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
Claim 1 line 23 recites “it”, wherein it is not readily apparent as to which previous element “it” is referring back to.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
Claim 2 recites “so as to cause only the out-of-cabin exchanger to function as a heat exchanger for heat absorption”.  It is unclear how only one exchanger is functioning as a heat exchanger for heat absorption in the system.  The applicant recites numerous heat exchangers that absorb and dissipate thermal energy in the system.  Further, the heat exchangers in the cooling water circuit will also be absorbing heat.  Thus, it is unclear how only the out-of-cabin exchanger is functioning as the only heat exchanger for heat absorption.  It would seem that at least one other heat exchanger in the system would also be functioning as a heat absorption heat exchanger.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
The remaining claims are rejected as being dependent upon an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (US2014/0041826A1, as previously cited).
Re Claim 1. Takeuchi teaches a heat managing device for a vehicle, the heat managing device comprising (Figures 1-12): 
a cooling water circulating path (10) that includes a radiator (24) carrying out heat exchange with outside air, and that circulates (via pump 12) cooling water (Figures 1 and 12); 
a coolant circulating path (11, wherein the coolant is a refrigerant) that includes an in-cabin exchanger (31) and an out-of-cabin exchanger (33) carrying out heat exchange with outside air, that circulates (via compressor 30) a coolant (i.e. refrigerant), and that, by a heat pump cycle, makes it possible to supply heated air (via 31) to a vehicle cabin interior (via interior A/C/ unit 17) (Figures 1-12; Paragraphs 68-77);
a heat exchanger (14) that carries out heat exchange between the cooling water and the coolant (Figures 1-12; Paragraph 60); 

a pipe (35) bypasses the expansion valve, the pipe including a first end at an upstream end of the expansion valve (32) and at a downstream end of the in-cabin exchanger (31) and including a second end at a downstream end of the expansion valve (32) and at an upstream end of the out-of-cabin exchanger (33) (Figures 1-12; Paragraphs 73-79); and 
an electronic control unit (13) configured to control the cooling water circulating path so as to cause heat to be absorbed from outside air at the radiator, and that can control the coolant circulating path so as to cause the coolant to absorb heat from outside air at the out-of-cabin exchanger (Figures 1-29 Illustrates various modes of operation of the circuit, wherein the control unit can control the various valves to achieve the recited controls; Paragraphs 67, 81-98; Further, the claims are directed towards an apparatus and not a method of using.  The presence of process limitations (i.e. modes of operation) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  In this instance, Takeuchi teaches all of the structural components necessary to accomplish the recited processes, therefore Takeuchi is capable of performing the recited processes), and 
determine whether or not the out-of-cabin exchanger needs to be defrosted, and controls the coolant circulating path so as to carry out defrosting of the out-of-cabin exchanger in a case in which it is determined that the out-of-cabin exchanger needs to be defrosted (Figures 1-29; Paragraphs 67, 81-98, 106-110; Figure 3 illustrates a control mode in which the hot compressor gas will pass through the out-of-cabin exchanger in the winter season thereby defrosting the out-of-cabin exchanger.  It is known that frosting is a concern in the winter months since winter months bring colder temperatures that could cause icing of heat exchangers.  Further, the claims 

Re Claim 2. Takeuchi teaches the electronic control unit further includes a mode that controls the cooling water circulating path and the coolant circulating path so as to cause only the out-of-cabin exchanger to function as a heat exchanger for heat absorption (Figures 1-12; Paragraphs 67, 81-98; The claims are directed towards an apparatus and not a method of using.  The presence of process limitations (i.e. modes of operation) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  In this instance, Takeuchi teaches all of the structural components necessary to accomplish the recited processes, therefore Takeuchi is capable of performing the recited processes).  
Re Claim 3. Takeuchi teaches an electric heater (48) that generates heat is disposed on the cooling water circulating path, and due to the electronic control unit controlling the coolant circulating path so as to cause the coolant to absorb heat from outside air at the out-of-cabin exchanger and such that the coolant does not flow to the heat exchanger, the electronic control unit raises a temperature of the cooling water, which flows through the cooling water circulating path, by heat from the electric heater, and carries out defrosting of the radiator (Figures 1-12; In figure 12, when valve 25 is opened to radiator 24 and valve 42 is closed, the result is no coolant is delivered to the cooling water circuit 10 and the cooling water is heated by heater 48, which is 
Re Claim 6. Takeuchi teaches a compressor (30) at an upstream side of the in-cabin exchanger (31) (Figures 1 and 12; Paragraphs 69-71).  
Re Claim 7. Takeuchi teaches the electronic control unit carries out the defrosting of the out-of-cabin exchanger by circulating the coolant heated by the compressor to the out-of-cabin exchanger through the pipe to bypass the expansion valve (Figures 1-12; Paragraphs 67, 81-98, 106-110. In particular, Figure 3 which illustrates the coolant bypassing the expansion valve 32, thereby providing the hot compressor gas to the out of cabin heat exchanger 33).  
Re Claim 8. Takeuchi teaches the coolant exiting the out-of-cabin exchanger during the defrosting of the out-of-cabin exchanger is heated by the heat exchanger (14) and then returned to the compressor (Figures 1-12; Paragraphs 67, 81-98, 106-110).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US2014/0041826A1, as previously cited) in view of Kondo (US2015/0033782A1, as previously cited).
Re Claim 5. Takeuchi teaches it is known to line up heat exchangers with the out of cabin heat exchanger (Figures 10-11) but fails to specifically teach the radiator is disposed so as 
However, Kondo teaches the radiator (20) is disposed so as to be lined up with the out-of-cabin exchanger (17) further toward an upstream side of a flow of outside air than the out-of-cabin exchanger (Figure 1; Paragraphs 36-37). 
Therefore, in view of Kondo’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the radiator of Takeuchi upstream of the out-of-cabin exchanger of Takeuchi in order to protect the out-of-cabin exchanger from raindrops and debris, thereby reducing the chances of frost developing on the out-of-cabin exchanger as well as to allow excess heat to be transferred downstream to the out-of-cabin exchanger, thereby aiding in defrosting the out-of-cabin exchanger (Kondo Paragraph 36).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the location of the radiator of Takeuchi, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).

Response to Arguments
Applicant's arguments filed 10/5/2021 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763